Citation Nr: 0912820	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-11 490	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for multiple contusions 
and severe lacerations of the chin and scalp.  

3.  Entitlement to service connection for cervical strain.  

4.  Entitlement to service connection for residuals of a 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran's case was subsequently transferred to 
the Montgomery, Alabama RO.  

In the October 2004 rating decision on appeal, the RO also 
denied the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD), and he appealed that claim 
too.  But in a November 2007 rating decision during the 
pendency of his appeal, the RO granted service connection for 
PTSD and assigned the highest possible rating of 100 percent.  
As this was a full grant of benefits, that claim is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
Veteran, through his authorized representative, that the 
Veteran was withdrawing his Travel Board hearing request and 
appeal concerning all pending issues.




CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  The Veteran, through his authorized representative, 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


